               Case 3:19-mc-00424-MO           Document 1        Filed 05/13/19                    Page 1 of 30
                                     0                                                0
      Anna Helton, OSB #054424
      Email: ahelton@schwabe.com       _
      SCHWABE, WILLIAMSON & WYATT, P.C.
      Pacwest Center
      1211 SW Fifth Avenue, Suite 1900
      Portland, OR 97204                                       i-n1· --•.) l"'-\H'"·Y 1 -19 ·\ 4119USllC·DRP
                                                          F'Il-~U          .l   .!.- -   · --

      Telephone: 503.222.9981
      Facsimile: 503.796.2900

               Of Attorneys for Roman Catholic Archbishop
               of Portland in Oregon, and successors, a corporation
               sole, dba.Archdiocese of Portland in Oregon




                                   IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON

                                             PORTLAND DIVISION

     Inre
                                                                                                  Case No. - - - - -
     ROMAN CATHOLIC ARCHBISHOP OF
     PORTLAND IN OREGON, and successors, a
     corporation sole, dba Archdiocese of Portland      MOTION TO APPROVE SETTLEMENT
     in Oregon                                          OF "FUTURE CLAIMS" AND TO
                                                        APPROVE PAYMENT FROM FUTURE
     Interested Parties/Claimants: C.L.                 CLAIMS TRUST




              Roman Catholic Archbishop of Portland in Oregon, and successors, a corporation sole,

     dba Archdiocese of Portland in Oregon ("the Archdiocese"), moves the Court pursuant to

     Section 6.4.5 of the "Third Amended and Restated Joint Plan of Reorganization of Debtor, Tort

     Claimants Committee, Future Claimants Representative, and Parish and Parishioners Committee

     (dated April 9, 2007)" [Docket No. 5005] ("the Plan"), for approval to pay in full from the

     Future Claims Trust the settlement agreed upon for the claims of C.L. in the amount of $100,000.




                                                                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -      MOTION TO APPROVE SETTLEMENT OF "FUTURE CLAIMS"                                                     Attorneys at Law
                                                                                                                  Pacwest Center
              AND TO APPROVE PAYMENT FROM FUTURE CLAIMS TRUST                                               1211 SW 5th Ave., Suite 1900
                                                                                                                Portland, OR 97204
                                                                                                                   503.222.9981
     PDX\000500\247856\ASM\25391335. l
                    Case 3:19-mc-00424-MO          Document 1       Filed 05/13/19     Page 2 of 30

-,                                       0                                     0
                  For further support of this motion, the Archdiocese relies upon the Points and Authorities

         set forth below.

                                              POINTS AND AUTHORITIES

                  This Court has the exclusive jurisdiction over what the Plan has defined as "Future

         Claims" and the Future Claims Trust, pursuant to Sections 6.4.3 and 6.5.10 of the Plan (a copy of

          Section 6 of the Plan is attached as Exhibit A). Under the terms of the Plan, a "Claimant"

         includes "Future Claimants," which are defined on pages 9-10 of the Plan (attached as

         Exhibit B).

                   The Plan grants this Court the exclusive jurisdiction to approve payment of settlements of

          Claimants, which approval is necessary for payment of a claim out of the Future Claims Trust

         under Sections 6.4.5 and 6.5.10 of the Plan (attached as Exhibit C).

                   The Archdiocese has been discharged of all liability for all claims, and the claims of

          "Future Claimants" under the Plan have a claim only against the assets of the Future Claims

          Trust. Plan, Sections 5.5.1 through 5.5.3 (attached as Exhibit D). Thus, this settlement should

          be approved so that the Future Claims Trust can pay the funds to C.L. in the amount agreed

          upon.

                   The settlement with C.L. should be approved for payment in full from the Future Claims

          Trust. The settlement was reached after C.L. gave the Archdiocese notice of a claim against the

          Archdiocese in 2019. The settlement requires payment from the Future Claims Trust to C.L. in

          the amount of $100,000.

                   Section 11.8 of the Plan (attached as Exhibit E) requires a motion and notice "setting

          forth the time in which objections must be filed with the court," which notice periods shall,

          unless the Court orders otherwise, "provide the recipients at least 20 days (plus 3 days if served

          by mail) in which to file an objection to the authorization, motion, or other request." The

          Archdiocese is sending such notice contemporaneously with the filing of this motion.



                                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
     Page 2 -      MOTION TO APPROVE SETTLEMENT OF "FUTURE CLAIMS"                                 Attorneys at Law
                                                                                                   Pacwest Center
                   AND TO APPROVE PAYMENT FROM FUTURE CLAIMS TRUST                           1211 SW 5th Ave., Suite 1900
                                                                                                 Portland, OR 97204
                                                                                                    503.222.9981

          PDX\000500\247856\ASM\25391335. l
               Case 3:19-mc-00424-MO          Document 1      Filed 05/13/19      Page 3 of 30
                                    0                                     0
             The Plan further provides that "[i]f no objection is timely filed, the court may authorize

    the proposed action without further notice or a hearing." The District Court has the power to

    allow less than full payment and order that the Future Claims Trust pay "only a percentage of

    such holders' Allowed Claims" if the Court determines that the remaining amount of the Future

    Claims Cap "will be insufficient" to pay all reasonably expected Future Claims. Plan,

     Section 5.5.3. The Plan provides that if an objection is timely filed, the Court will determine

    whether to conduct a hearing or whether to require the submission of further documentation prior

    to ruling on the application, motion, or other request.

              The Archdiocese is serving this motion with a notice to the persons required under

     Section 11.8 of the Plan. Section 11.8 requires such notice to be served upon: (1) Tort

     Claimants having filed a Claim or a lawsuit asserting a Claim whose Claims have not been paid

     in full; (2) all Future Claimants who have given written notice to the Archdiocese of an alleged

     Future Claim and who have not been paid in full; (3) the Future Claims Representative (Portland

     attorney David A. Foraker); and (4) the Future Claims Trustee (MUFG Union Bank, N.A.). A

     copy of the notice which is being served upon all of those persons (represented Future Claimants

     are being served through their attorneys of record) is appended hereto as Exhibit F.

              The Archdiocese requests that the Court place this motion on its not for oral argument

     calendar at a date at least twenty-four (24) days after the date of filing to comply with

     Section 11.8 of the Plan.

              Dated this 13th day of May, 2019.

                                                   SCHWABE, WILLIAMSON & WYATT, P.C.


                                                   B ~
                                                        Telephone: 503.222.9981
                                                        Of Attorneys for Roman Catholic Archbishop
                                                        of Portland in Oregon, and successors, a
                                                        corporation sole, dba Archdiocese of Portland in
                                                        Oregon

                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -      MOTION TO APPROVE SETTLEMENT OF "FUTURE CLAIMS"                                 Attorneys at Law
                                                                                              Pacwest Center
              AND TO APPROVE PAYMENT FROM FUTURE CLAIMS TRUST                           1211 SW 5th Ave., Suite 1900
                                                                                            Portland, OR 97204
                                                                                               503.222.9981
     PDX\000500\247856\ASM\25391335. l
             Case 3:19-mc-00424-MO               Document 1              Filed 05/13/19       Page 4 of 30
                              0                                                          0

·1                 · 5.5.5 Deliverables to Future Claims Trustee at Closing. At Closing,

 2   the Reorganized Debtor st-,all deliver, or cause to be delivered, to the Future Claims

 3   Trustee all of the following:

 4                  (a) the Future Claims Trust Agreement;

 5                  (b) the Future Claims Note in the principal amount of eighteen million

 6   dollars ($18,000,000);

 7                  (c) the Future Claims Deposit of two million dollars ($2,000,000) Cash;

 8                  (d) a letter or letters of credit in the initial amount of fifteen million dollars

 9   ($15,000,000); and,

10                  (e) such other Future Claims Plan Documents as may be reasonably

11   necessary or reasonably requested by the FCR.

12                  Each of the foregoing documents shall be dated as of the date of Closing,

13   be duly executed on behalf of the Reorgani:2ed Debtor, and be reasonably satisfactory

14   in form and content to the FCR.

15           5.6    Class 10: Donor and Beneficiary Claims. All Donor and Beneficiary

16   Claims, if any, will be satisfied solely by the Reorganized Debtor's agreement under

17   Section 7.2 of this Plan.

18   6.      PROVISIONS GOVERNING RESOLUTION AND PAYMENT OF UNRESO.LVED

19           TORT CLAIMS

20           6.1    Replenishment of Cash Deposit for Unresolved Future Claims.

21           As Allowed Claims are paid and the amount of the .Future Claims Deposit is

22   reduced below one million dollars ($1,000,000), the Reorganized Debtor will, from time

23   to time, replenish the Future Claims Deposit to the lesser of (a) two million dollars

24   ($2,000,000), or (b) the outstanding balance of the Future Claims Note.

25

26
          Page 33 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
          REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
          CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
          COMMITTEE (Dated April 9, 2007)

                                            SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                  1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089               Exhibit A
                                        TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130            Page 1 of 13
                         Case 04-37154-tmbll                 Doc 5005           Filed 04/09/07
             Case 3:19-mc-00424-MO                Document 1              Filed 05/13/19       Page 5 of 30
                               0                                                          0

  1          6.2    Post-Petition Interest.

  2          Except as otherwise set forth in Exhibit "4", interest shall accrue and be payable
                                                                                \
  3    on Tort Claims at the Plan Interest Rate from and after the Allowance Date.

  4          6.3    Mediators Settlement Offers.                    Each Known Tort Claimant holding an

  5    Unresolved. Known Tort Claim will receive a Mediators' settlement offer in an amount to

  6    be determfned by the Mediators in the Mediators' sole discretion. If accepted by the

  7    Claimant, then such Claim will be Allowed in the amount of such settlement offer and

  8    paid pursuant to Section 6.5.7.

  9         . 6.4   Resolution of Unresolved Tort Claims.

 10                 6.4.1 Litigation Procedures. Each Claimant holding an Unresolved Tort

 11    Claim that was not Allowed as of the Effective Date \/')ill have his or her Claim resolved

 12    under the Litigation Procedures set forth in this Plan and under the case management

 13    orders entered or to be ente·red ~y the Bankruptcy Court,· the District Court, or the State

 14    Court, as applicable.

 15                 6.4.2 Litigation of Claims. Each Claimant holding an Unr~solved Tort

 16    Claim that was not Allowed as of the Effective Date will proceed with litigation of such

 17    Claimant's Claim by trial in the District Court or State Court, as applicable.                         The

 18    Reorganized Debtor will be responsible for defending such Claims and will possess all

, 19   of the Debtor's rights in defense of such Claims.                    Nothing in this Plan or in the Plan

 20    Documents shall affect the right of any such Claimant or of the Reorganized Debtor to

 21    take an appeal from any order, judgment, ruling or decree entered in any legal action or

 22    other prpceeding in which an Unresolved Tort Claim is being resolved or liquidated. The

 23    Reorganized Debtor will honor all rights and obligations arising under the Insurance

 24    Policies or applicable non-bankruptcy law of those Non-Settling Insurance Companies

 25    providing a defense of such Claims.

 26
        Page 34 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
        REORGANIZATION OF'DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
        CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
        COMMITTEE (Dated April 9, 2007)

                                             SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                   1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089               Exhibit A
                                         TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130   .        Page 2 of 13
                         Case 04-37154-tmbll                  Doc 5005 · Filed 04/09/07
          Case 3:19-mc-00424-MO                 Document 1              Filed 05/13/19       Page 6 of 30
                             0                                                          0

 1                6.4.3 Future Claimants, and Known Tort Claimants Asserting a Right

2    to Punitive Damages, Must Have Their Claims Resolved in the District Court. All

3    Future Claimants, and all Known Tort Claimants asserting a right to Punitive Damages,

4    must have their Claims resolved in the District Court. Only Known Tort Claimants who,
                      1
 5   prior to the Effective Date, have elected to waive their Claims for Punitive Damages and

 6   to proceed in State Court to have their Claims liquidated will be entitled to have their

 7   Claims resolved in State Court.

 8                6.4.4 Jurisdiction. All litigation concerning Unresolved Tort Claims and

 9   the Reorganized Debtor's obligations in regard thereto will be administered by and will

10   be under the jurisdiction of the District Court (or a State Court for those Claims that on

11   the Effective Date are proceeding in State Court) in accordance with this Plan and other

12   orders issued by the Bankruptcy Court, District Court, or State Court, as app)icable.

13                 6.4.5 Settlement of Claims. The Reorganized Debtor and a Claimant

14   will be entitled to settle any Unresolved Tort Claim, subject to approval of the District

15   Court in accordance with the procedures set forth in Section 11.8 of the Plan. Upon the

16   District Court's approval of the settlement, the Claimant will have an Allowed Claim for

17   the settlement amount as approved by the District Court.

18                6.4.6 Withdrawal of Claims. A Claimant may withdraw a Claim at any

19   time on written notice to the Reorganized Debtor.                        If Withdrawn, the Claim will be

20   withdrawn with prejudice and may not be reasserted.

21         6.5     Known Tort Claims Trust and Future Claims Trust. To effectuate the

22   terms of this Plan, a Known Tort Claims Trust and a Future Claims Trust will be

23   established consistent with the provisions of this Section 6.5.

24                 6.5.1 Purposes. The sole purposes of ttie Known Tort Claims Trust and

25   of the Future Claims Trust are (i) to enter into, accept, and enforce the terms of the Plan

26
      Page 35 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
      REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
      CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
      COMMITTEE (Dated April 9, 2007)

                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089               Exhibit A
                                       TELEPHONE (503) 227-1111 J FACSIMILE (503) 248-0130            Page 3 of 13
                          Case 04-37154-tmbll               Doc 5005           Filed 04/09/07
           Case 3:19-mc-00424-MO              Document 1             Filed 05/13/19        Page 7 of 30

                           0                                                         0

 1    Documents; (ii) to receive, hold, and invest funds in accordance with and subject to the

2     provisions of this Plan and the Known Tort Claims Trust Agreement or the Future

3     Claims Trust Agreement, as the case may be; and (iii) to issue payments and disburse
             I



4     funds subject to the terms of this Plan and the Known Tort Claims Trust Agreement or

 5    the_ Future Claims Trust Agreement, as the case may be. It is the Proponents' intention

 6    that each trust qualify as a Qualified Settlement Fund pursuant to Section 468B of the

 7    Internal Revenue Code and the Treasury Regulations promulgated thereunder. Neither

8     the Known Tort Claims Trust nor the Future Claims Trust will have power or authority to

 9    bring, or will be deemed to succeed to the Debtor's rights with respect to, any of the

10    Debtor Actions.

11                 6.5.2 Beneficiaries.         The sole beneficiaries of the Known Tort Claims

12    Trust are the holders of the Unresolved Known Tort Claims whose Claims have not

13    been Allowed as of the Effective Date.             The sole beneficiaries of the Future Claims

14    Trust are the holders of Future Claims, if any; provided, however, that the FCR shall be

15    an intended beneficiary of, and shall have the right to enforce for the benefit of Future

16    Claimants, the Future Claims Trust Agreement and the other Future Claims Plan

17    Documents.

18                 6.5.3 Trustees.       Both the Known Tort Claims Trustee and the Future

19    Claims Trustee will be Union Bank of California. Any successor trustee for either trust

20   · will be a bank organized and doing business under the laws of the United States of

21    America, any state thereof, or the District of Columbia, authorized under such laws to

22    exercise corporate trust powers, having a combined capital and surplus of at least one

23    billion dollars ($1,000,000,000), subject to supervision and examination by federal and

24    state authority. The Known Tort Claims Trustee and Future Claims Trustee will act only

25    pursuant to the provisions of this Plan and the Known Tort Claims Trust Agreement or

26
        Page 36 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
        REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
        CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
        COMMITTEE (Dated April 9, 2007)

                                         SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                               1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089               Exhibit A
                                     TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130            Page 4 of 13
                        Case 04-37154-tmbll               Doc 5005           Filed 04/09/07
            Case 3:19-mc-00424-MO              Document 1             Filed 05/13/19             Page 8 of 30
                           0                                                          0

 1    the Future Claims Trust Agreement, as the case may be.                               Neither the Known Tort

 2    Claims Trustee nor the Future Claims Trustee may assign any of its rights or
                                           \
 3    obligations. The Known Tort Claims Trustee will serve as the paying agent responsible

 4    for distribution of payments to holders of Unresolved Known Tort Claims whose Claims

 5    have not been Allowed as of the Effective Date once such Claims are Allowed. The

 6    Future Claims Trustee will serve as the paying agent responsible for distribution of

 7    payments to holders of Future Claims once such Claims are Allowed .. Both the Known

 8    Tort Claims Trustee and Future Claims Trustee Will be entitled to receive a reasonable

 9    fee and reimbursement of reasonable costs and expenses for its services, which fees

10    and expenses will be paid by the Reorganized Debtor, in each case, without reducing

11    the Reorganized Debtor's obligations under the Future Claims Note. It is intended that

12    the costs and expenses of each trustee will be minimal and consistent with the fees and

13    ~xpenses incurred for comparable functions.

14                 6.5.4 Resignation. The Known Tort Claims Trustee may resign at any

15    time upon sixty (60) days prior written notice to the Reorganized Debtor, those Known

16    Tort Claimants holding Unresolved Claims, and the .District Court, provided, however,
       '-


17    that the resignation will not become effective until a successor Known Tort Claims

18    Trustee is appointed. The Future Cl.aims Trustee may resign at any time upon sixty (60)

19    days prior written    notice to the Reorganized                      Debtor,         the   Future   Claimants

20    Representative, and the District Court, provided, however, that the resignation will not

'21   become effective until a successor Future Claims Trustee is appointed.

22                 6.5.5 Removal . . The Known Tort Claims Trustee may be removed at any
                                       I
23    time, with or without cause, by the Reorganized Debtor, subject to approval of the

24    District Court after notice to all beneficiaries of the Known Tort Claims Trust.                           The

25    Future Claims Trustee may be removed at Jmy time, with or without cause,· by

26
        Page 37 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
        REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
        CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
        COMMITTEE (Dated Apri\ 9, 2007)

                                         SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                               1000 SW BROADWAY, SUITE 1400, PORTLAND. OREGON 97205-3089                      Exhibit A
                                     TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130                   Page 5 of 13
                        Case 04-37154-tmbll               Doc 5005           Filed 04/09/07
              Case 3:19-mc-00424-MO            Document 1              Filed 05/13/19        Page 9 of 30

                            0                                                          0

 1   . agreement of the Reorg.anized Debtor and · Future Claimants Representative, after

2    notice to all known beneficiaries of the Future Claims Trust.
3                  6.5.6 Successor Trustee. In the event of the resignation or removal of

 4   the Known Tort Claims Trustee, or in the event the separate corporate existence of the

 5   Known Tort Claims Trustee terminates (except in the event of                           a merger where   the

 6   Known Tort Claims Trustee continues to qualify as a Known Tort Claims Trustee under

 7   the terms of this Plan and the Known Tort Claims Trust Agreement), a successor

 8   Known Tort Claims Trustee (having the qualifications,for the Known Tort Claims Trustee

 9   set forth in Section 6.5.3 above) will be selected by the Reorganized Debtor, subject t0

10   approval of the District Court, after notice to all beneficiaries of the Known Tort Claims

11   Trust.

12                  In the event of the resignation or removal of the Future Claims Trustee, or
13   in the event the separate corporate existence of the Future Claims Trustee terminates
14   (except in the event of a merger where the Future Claims Trustee continues to qualify

15   as a Future Claims Trustee under the terms, of this Plan and the Future Claims Trust

16   Agreement), a successor Future Claims Trustee (having the qualifications for the

17    Future Claims Trustee set forth in Section 6.5.3 of this Plan) will be selected by
18   agreement of the Reorganized Debtor and Future Claimants Representative, subject to
19   approval of the District Court.

20                  6.5.7 Deposit and Payment of Funds. All funds paid to the Known Tort

21   Claims Trustee pursuant to this Plan (other than payments for Known Tort Claims

22   Administration Expenses) ,shall be deposited in the Known Tort Claims Trust.                            The

23    Known Tort Claims Trustee shall invest all funds that are deposited in the Known Tort
24   Claims Trust as directed by the Reorganized Debtor, subject to the limitations set forth
25   in Section· 6.5.8 herein. All payments that are to be made to Known Tort Claimants
26
       Page 38,of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
       REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
       CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
       COMMITTEE (Dated April 9, 2007)

                                          SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                1000 SW BROADWAY, SUITE 1400, PORTLAND. OREGON 97205-3089                Exhibit A
                                      TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130             Page 6 of 13
                        Case 04-37154-tmbll                Doc 5005           Filed 04/09/07
          Case 3:19-mc-00424-MO                Document 1              Filed 05/13/19        Page 10 of 30
                             0                                                          0

 1   holding Unresolved Known Tort Claims whose Claims have not been Allowed as oUhe
 2   Effective Date, will be paid from funds in the Known Tort Claims Trust once such Claims

 3   are Allowed.
 4                   All funds paid to the Future Claims Trustee pursuant to this Plan (other
 5   than payments for Future Claims Administration Expenses) shall be deposited in the
 6   Future Claims Trust.      The Future Claims Trustee shall invest all funds that are
 7   deposited in the Future Claims Trust as directed by the Reorganized Debtor, subject to

 8   the limitations set forth in Section 6.5.8 of this Plan. All payments that are to be made
 9   to Future Claimants, once their Claims are Allowed, will be paid from funds in the Future

10   Claims Trust.
11                   6.5.8 Financial Management of Trust Assets.

12                         6.5.8.1 Establishment of Accounts. All funds received by,_ the

13   Known Tort Claims Trustee will be deposited in a trust account. The Known Tort Claims

14   Trustee will establish sub-accounts as are necessary to hold, manage, invest, and
15   distribute funds in accordance with this Plan and the Known Tort Claims Trust

16   Agreement. All funds received by the Future Claims Trustee will be deposited in a trust
17   account. The Future Claims Trustee will establish sub-accounts as are necessary to
18   hold, manage, invest, and distribute funds in accordance with this Plan and the Future
19   Claims Trust Agreement.
20                         6.5.8.2 Investment. The Known Tort Claims Trustee and the

21   Future Claims Trustee shall invest all funds of the Known Tort Claims Trust and the
22   Future Claims Trust, as the case may be, as directed by the Reorganized Debtor
23   except to the extent such directions are, in the reasonable judgment of the Trustee,
24   inconsistent with the Trustee's duty to administer and invest such funds in the
25   manner in which individuals of ordinary prudence, discretion and judgment would act

26
      Page 39 of 67- THIRD AMENDED AND RESTATED JOINT PLAN OF
      REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
      CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
      CO~MITTEE (Dated April 9, 2007)

                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089               Exhibit A
                                       TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130            Page 7 of 13
                         Case 04-37154-tmbll                Doc 5005          Filed 04/09/07
          Case 3:19-mc-00424-MO               Document 1              Filed 05/13/19            Page 11 of 30
                            0                                                          0

 1   in the management of their own affairs, giving due regard to the purposes of the
 2   Trust; provided, however, that a trustee shall not acquire or permit any of the funds

 3   of the Trust to be invested in:
 4          (i) any long-term debt securities, participation certificates, or similar
 5   instruments unless such securities, certificates or instruments are rated "A" or higher
 6   by Moody's Investors Service, Inc. ("Moody's") or "A" or higher by Standard & Poor's
 7   Rating Services ("S&P's"), or have been issued or fully guaranteed as to principal
 8   and interest by the United States of America or any agency or instrumentality

 9   thereof;
10          (ii) any commercial paper unless rated "Prime-2" or higher by Moody's or
11   ·"A-2". or higher by S&P's;
12          (iii) any equity security or any equity interest in any entity; or,
13          (iv) any money market investment, certificate of deposit, time deposit or
14   banker's acceptance issued by a bank unless, in each case, it is issued by a bank
15   whose senior long-term debt is rated "A" or higher by Moody's or "A" or higher by
16   S&P's, and its term to maturity from the date of acquisition does not exceed three

17   years and one day; provided, further, that in the absence of directions from the
18   Reorganized Debtor, a Trustee may invest, with complete protection, funds of the
19   Trust in BlackRock Provident Cash Management Shares T-Fund or in one or more
20   similar money market mutual funds.
21                 6.5.9 Tax Matters.           The Known Tort Claims Trust and Future Claims
22   Trust are expected to be tax exempt.               The Known Tort Claims Trustee and Future
23   Claims Trustee shall each timely file such income tax arid other returns and statements
24   as are required to comply with applicable provisions of the Internal Revenue Code and
25   the Treasury Regulations promulgated thereunder, and of any state law and . the
26
       Page 40 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
       REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
       CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
       COMMITTEE (Dated April 9, 2007)

                                          SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089                    Exhibit A
                                      TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130   .             Page 8 of 13
                        Case 04-37154-tmbll                Dot 5005           Filed 04/09/07
            Case 3:19-mc-00424-MO                    Document 1              Filed 05/13/19          Page 12 of 30

                                  0                                                              0

 1     regulations promulgated thereunder. The Known Tort Claims Trustee will be responsible

2      for paying taxes on the Known Tort Claims Trust's earnings, if any, whether taxable to

3      the Known Tort Claims Trust or to the Reorganized Debtor. The Future Claims Trustee

4      will be responsible for paying taxes on the Future Claims Trust's earnings, if any,

5      whether taxable to the Future Claims Trust or to the Reorganized Debtor. The Known
                              /    .                                                         \

 6.    Tort Claims Trustee and Future Claims Trustee shall each make any election and

 7     provide any information as may be necessary for the Known Tort Claims Trust and

 8     Future Claims Trust to qualify as a Qualified Settlement Funds. The Known Tort Claims

 9     Trustee and Future Claims Trustee shall not take any action, or omit to take any action,

10     that could adversely affect the Known Tort Claims Trust's or Future Claims Trust's

11     qualification as a Qualified Settlement Fund. If permitted by the Treasury Regulations

12     or state law governing Qualified Settlement Funds, elections will be filed by or on behalf

13     of the Known Tort Clai~s Trust and the Future Claims Trust as necessary for each to

14     be treated as a granter trust for federal or state income tax purposes.

15                   6.5.10       Exclusive Jurisdiction and Venue in District Court.                                  All.

16    , disputes and   all other matters relating to the operation, supervision, validity,

17     enforcement, and interpretation of the Known Tort Claims Trust and Future Claims Trust

18     will be under the exclusive jurisdiction of the District Court. The District Court will have

19     the exclusive authority to decide all disputes or questions regarding the duties or

20     aut~ority of the Known Tort Claims Trustee or Future Claims Trustee, the investment of

21     funds in the Known Tort Claims Trust or Future Claims Trus( and the payment of Tort

22     Claims.

23                   6.5.11       lrrevocability. The Known Tort Claims Trust and Future Claims

24     Trust will each be irrevocable.

25

26
        Page 41 of 67-THIRD AMENDED AND RESTATED JOINT PLAN OF
        REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
        CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
        COMMITTEE (Dated April 9, 2007)

                                                 SUSSMAN SHANK LLP. ATTORNEYS AT LAW
                                       1000 SW BROADWAY. SUITE 1400. PORTLAND, OREGON 97205-3089                  Exhibit A
                                             TELEPHONE (503) 227-11111 FACSIMILE (503) 248-0130                Pa~e 9 of 13
                          Case 04-37154-tmbll                     Doc 5005           Filed 04/09/07
            Case 3:19-mc-00424-MO             Document 1              Filed 05/13/19             Page 13 of 30

                            0                                                          0

 1                  6.5.12 Recordation. This Plan, the Known Tort Claims Trust Agreement,

 2     and the Future Claims Trust Agreement may each 'be recorded in such places as the

.3     Reorganized Debtor or the Future Claimants Representative deems necessary or

 4     advisable.
 5                  6.5.13 Termination/Dissolution.

 6                         6.5.13.1     Known Tort Claims Trust Termination/Dissolution.

 7     The Known Tort Claims Trust will terminate and be dissolved as soon as practicable

 8     following the earlier to occur of the date on which (a) the Reorganized Debtor has paid
                                                                                                          I
 9     the Known Tort Claims Deposit to the Known Tort Claims Trust and all funds and other

10     assets held in the Known Tort Claims Trust have been distributed as required by the

11     Plan, or (b) all Unresolved Known Tort Claims have been Allowed or Disallowed and the

12     Allowed amounts of such Claims, together with interest thereon as provided herein,

13     have been paid in full. Prior to such termination and dissolution, the Known Tort Claims

14     Trustee shall seek and obtain an order from the District Court confirming that it is

15     appropriate to terminate and dissolve the Known Tort Claims Trust.

16 ·                       6.5.13.2     Future Claims Trust Termination/Dissolution.                                 The

17     Future Claims Trust will terminate and be dissolved as soon as practicable following the

18     earlier to occur of the date on which (a) the Future Claims Note has been paid in full

19     and all fun'ds and other assets held in the Future Claims Trust have been distributed as

20     required by the Plan, or (b) the Future Claims Bar Date has passed and each Future
                                                                                                    /
21     Claim asserted by the Future Claims Bar Date pursuant to Section 5.5.2 of this Plan has

22     been Allowed or Disallowed and the Allowed amounts of all such Claims, together with

23     interest thereon as provided herein, have been paid in full.                         Prior to such termination

24     and dissolution, the Future Claims Trustee shall seek and obtain an order from the

25

26
        Page 42 of 67-THIRD AMENDED AND RESTATED JOINT PLAN OF
        REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
        CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
        COMMITTEE (Dated April 9, 2007)

                                          SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089                         Exhibit A
                                      TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130                     Page 10 of 13
                         Case 04-37154-tmbll               Doc 5005          Filed 04/09/07
            Case 3:19-mc-00424-MO               Document 1              Filed 05/13/19         Page 14 of 30
                              0                                                           0

  1    District Court confirming that it is appropriate to terminate and dissolve the Future

  2    Claims Trust.
  3                         6.5.13.3 Winding Up/Distribution of Excess Funds. Upon entry

  4    of the District Court's order authorizing termination and dissolution of either the Known

  5    Tort Claims Trust or Future Claims Trust, the trustee of the applicable trust will promptly

  6    proceed to wind up the affairs of the trust. Upon termin.ation of each trust, and provided

  7    that all fees and expenses of the trustee (and, in the case of the Future Claims Trust, all

  8    fees and expenses of the FCR) have been paid or provided for in full, the appropriate

  9    trustee will deliver all funds and other investments remaining in the trust, including any

 10    investment earnings thereon, to the Reorganized Debtor.                           Furthermore, if the Future

 11    Claims Note and any collateral securing such note remains in possession of the trustee,

 12    the trustee will deliver the original of the note and any letter of credit to the Reorganized

 13    Debtor and will relea.se any other collateral securing such note.

 14                         6.5.14 No Execution.                 All funds held in the Known Tort Claims

 15    Trust and Future Claims Trust will remain property of the respective trust until such

 16    times as the funds have actually been paid to and received by a Person or Entity

 17    entitled to receive payment pursuant to the terms of this Plan and the Known Tort

 18    Claims Trust Agreement or Future Claims Trust Agreement, as the case may be.

 19    Payment of Unresolved Known Tort Claims and Future Claims will be governed solely

- 20   by tnls Plan and the Tort Claims Trust Agreement or Future Claims Trust Agreement, as

 21    the case may be.

 22           6.6,     Insurance Claims Against Non-Settling Insurance Companies. The

 23    Reorganized Debtor will succeed to the Debtor's rights against the Non-Settling

 24    Insurance Companies, including the right to receive all Insurance Recoveries thereon.
 25    Nothing in-this Plan shall be construed to impair, diminish, or impact in any way the

 26
        Page 43 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
        REORGANIZATION OF DEBTOR, TORT'CLAIMANTS COMMITTEE, FUTURE
        CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
        COMMITTEE (Dated April 9, 2007)

                                            SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                  1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089                   Exhibit A
                                        TELEPHONE (503) 227-1111 I FACSIMILE (503) 248'-0130              Page 11 of 13
                          Case 04-37154-tmbll                Doc 5005           Filed 04/09/07
          Case 3:19-mc-00424-MO                   Document 1              Filed 05/13/19            Page 15 of 30
                                0                                                           0

 1   Debtor's   or    Reorganized         Debtor's        claims        against the             Non-Settling   Insurance

 2   Companies.       Notwithstanding any other provision of this Plan, any of the Plan

 3   Oocuments, or the Confirmation Order (including any other provision t~at purports to be

 4   preemptory or supervening), all claims and defenses of the Debtor, the Reorganized
 5   Debtor, any additional insured, and the Non-Settling Insurance Companies relating to

 6   the Insurance Claims against the. Non-Settling Insurance Companies, and all rights

 7   (whether contractual or statutory) of the Debtor, the Reorganized Debtor, any additional

 8   insured, and the Non-Settling Insurance Companies relating to the Insurance Policies
 9   issued by the Non-Settling Insurance Companies, will remain unaffected by this Plan,

10   any of the Plan Documents, and the Confirmation Order.· No provision of this Plan, any

11   of the Plan Documents, or the Confirmation Order will in any way operate to impair, or

12   have the effect of impairing, the Debfor's, the Reorganized Debtor's, additional

13   insured's, or the Non-Settling Insurance Companies' legal, equitable, or contractual
14   rights relating to the Insurance Policies issued by the Non-Settling Insurance

15   Companies and Insurance Claims against the Non-Settling Insurance Companies in any

16   respect The rights of the Debtor, the Reorganized Debtor, any additional insured, and

17   the Non-Settling Insurance Companies will be determined under the Insurance Policies
18   of the Non-Settling Insurance Companies, any action regarding Insurance Coverage,
                        .-
19   any settlement agreement with respect to Insurance Claims, and non-bankruptcy law,

20   as applicable.    For the purposes of determining Insurance Coverage provided by the
                                                                            i
21   Non-Settling Insurance Companies, no provision of the Plan, _any of the Plan

22   Documents, or the Confirmation Order will constitute a judgment, settlement, or other

23   resolution of any individual Tort Claim, nor have any effect of res judicata, issue
24   preclusion, or of collateral estoppel, on any individual Tort Claim.                               Notwithstanding
25   anything in this Plan, the Plan Documents, the Confirmation Order, or an Insurance
26
      Page 44 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
      REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
      CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
      COMMITTEE (Dated April 9, 2007)                       '

                                              SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                    1000 SW BROADWAY. SUITE 1400, PORTLAND. OREGON 97205-3089                      Exhibit A
                                          TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130                  Page 12 of 13
                             Case 04-37154-tmbll               Doc 5005           Filed 04/09/07
              Case 3:19-mc-00424-MO             Document 1              Filed 05/13/19         Page 16 of 30

                              0                                                          0

 1   Policy to the contrary, where a Non-Settling Insurance Company pays in full a

 2   settlement or final judgment on account of an individual Tort Claim to the Debtor or

 3    Reorganized Debtor (including all related costs, defense costs, attorney fees and other
 4   obligations the Insurance Company is required to pay under the applicable Insurance

 5    Policy or Policies and applicable law), such payment will satisfy all of the Non-Settling
          .                                                I
 6    Insurance Company's obligations to the Debtor, the Reorganized Debtor, and the Tort

 7   Claimant under the applicable Insurance Policy or Policies on account of such Tort

 8   Claim, regardless of the actual payment received by the Tort Claimant from the Debtor
 9   · or the Reorganized Debtor.

10             6.7    Contribution and Indemnity Claims of St. Mary's Home and Catholic

11   Charities.       The Reorganized Debtor will assume the Debtor's contribution and/or

12   indemnity obligations to St. Mary's Home, Inc. and Catholic Charities, Inc., as set forth

13   in the respective settlement agreements between the Debtor and such entities as such

14   settlements are approved by the Court.

15   7.        MEANS FOR IMPLEMENTATION OF THE PLAN

16             7 .1   Settlement of Estate Property Litigation.

17             The Estate Property Litigation shall be settled in a manner consistent with the

18    Plan.

19             7 .2   Structure of Reorganized Debtor.

20             The administration of the Reorganized                       Debtor will        continue as before
21   confirm~tion with the Archbishop being the sole director of the Reorganized Debtor.

22    However, the Reorganized Debtor will, not later than one-year following the Effective
23    Date, restr,ucture under civil law the Archdiocese, the Parishes, and the Schools into
24    one or more charitable trusts, endowments, non-profit religious corporations, or other
25   charitable entities that are, under Oregon law, legally separate and distinct from the

26
          Page 45 o.f 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
          REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
          CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
          COMMITTEE (Dated April 9, 2007)

                                            SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                  1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089                Exhibit A
                                        TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130             Page13of13
                          Case 04-37154-tmbll                  Doc 5005        Filed 04/09/07
              Case 3:19-mc-00424-MO              Document 1              Filed 05/13/19         Page 17 of 30
                               0                                                           0

 1             "Estimation Order" means an order of the Bankruptcy Court or the District

 2       Court, as applicable, that determines the Estimated Amount of any Claim or Claims for
     1
 3       any purpos~, whether individually or as part of an aggregate.
 4             "FCR" means the Future Claimants Representative.

 5             "FCR Order" means the Court's order entered on December 20, 2004,

 6       appoin~ing David A Foraker as the Future Claimants Representative.

 7             "FCR's Professionals" means the law firm Greene & Markley PC; special
 8       counsel and consulting expert, Alan W. Scheflin; and all other professionals, if any,

 9       which the FCR may retain to provide professional services, all in accordance with the

10       FCR Order and as approved by the Bankruptcy Court.

11             "Final Order" means an order, judgment, ruling or decree of the Bankruptcy

12       Court, the District Court, or any other court having jurisdiction as to which (a) any
13       appeal that has been taken has been finally determined or dismissed and the time to

14       take any further appeal, or to_ seek certiorari, further reargument or rehearing, has
15       expired or been waived in writing, or (b) the time to take an appeal has expired and no

16       appeal has been timely filed.

17             "Future Claim" means a Tort Claim that is not a Known Tort Claim, and which is

18       based on conduct occurring on or before the Effective Date that constitutes Child Abuse
19       or knowingly allowing, permitting, or encouraging Child Abuse, for which the holder of

20       such Claim (or his or her parent or legal guardian) did not file a proof of claim by the

21       Claims Bar Date (excluding the proof of claim filed by the FCR on behalf of all Future
22       Claimants), and as of the Claims Bar Date (or, if such conduct occurred after the Claims

23       Bar Date, as of the Effective Date) the holder of such Claim: (1) was under the age of
24       18; (2) was suffering from· "repressed memory" and could not remember the Child

25       Abuse; or (3) had not discovered the injury or the causal connection between the injury

26
          Page 9 of'67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
          REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
          CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
          COMMITTEE (Dated April 9, 2007)

                                             SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                   1000 SW BROADWAY. SUITE 1400, PORTLAND, OREGON 97205-3089·               Exhibit B
                                         TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130              Page 1 of 2
                           Case 04-37154-tmbll                Doc 5005           Filed 04/09/07
          Case 3:19-mc-00424-MO              Document 1              Filed 05/13/19            Page 18 of 30
                           0                                                          0

 1   and the Child Abuse, nor in the exercise of reasonable care should have discovered the
 2   injury or the causal connection between the injury and the Child Abuse.
 3         "Future .Claimant" means a Person or Entity who asserts a Future Claim.

 4         "Future Claimants Representative" means David A                                     Foraker, the legal

 5   representative for Future Claimants appointed pursuant to the FCR Order, or any
 6   successor appointed or approved by the District Court.
 7         "Future Claims Administration Expenses" means (i) the reasonable fees of

 8   the Future Claims Trustee and all reasonable and necessary costs and expenses
 9   incurred by the Future Claims Trustee in carrying out the terms of the Future Claims                              ,
10   Trust Agreement (exclusive of amounts necessary to fund Plan payments to holders of

11   Allowed Future Claims); and (ii) the reasonable fees of the FCR and all reasonable and

12   necessary costs and expenses (including the reasonable fees and expenses of
13   attorneys and other professionals retained by the FCR) incurred by the FCR in
14   exercising any of the FCR's rights or powers under the Plan or any of the Future Claims
15   Plan Documents, in connection with the FCR's oversight of the Reorganized Debtor's

16   performance under the Plan and the Future Claims Plan Documents as they relate to
17   the Future Claims, or with respect to the FCR's oversight of the Future Claims Trustee's
18   performance under the Future Claims Plan Documents.
19         "Future Claims Bar Date" means April 30, 2030.

20         "Future Claims Cap" at any particular time means the maximum amount of

21   Cash that may be distributed from the Future Claims Trust to holders of Allowed Future

22   Claims. The Future Claims Cap on the Effective Date shall be twenty million dollars
23   ($20,000,000) (the initial "Future Claims Base Amount").                              The Future Claims Cap
24   existing from time to time shall increase daily by .008219.178% (i.e., 3% per year) of the
25   then existing Future Claims Base Amount ("Future Claims Increases") from the Effective
26
      Page 10 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
      REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
      CLAIMANTS REPRESENTATIVE, AND' PARISH AND PARISHIONERS
      COMMITTEE (Dated April 9, 2007)

                                         SUSSMAN SHANK LLP: ATTORNEYS AT LAW
                               1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON97205-3089                    Exhibit B
                                     TELEPHONE (503) 227-1111 J FACSIMILE (503) 248-0130                 Page 2 of 2
                       Case 04-37154-tmbll                Doc 5005          Filed 04/09/07
          Case 3:19-mc-00424-MO               Document 1              Filed 05/13/19            Page 19 of 30

                            0                                                          0

 1                6.4.3 Future Claimants, and Known Tort Claimants Asserting a Right

2    to Punitive Damages, Must Have Their Claims Resolved in the District Court. All

3    Future Claimants, and all Known Tort Claimants asserting a right to Punitive Damages,

 4   must have their Claims resolved in the District Court. Only Known Tort Claimants who,

 5   prior to the Effective Date, have elected to waive their Claims for Punitive Damages and

 6   to proceed in State Court to have their Claims liquidated will be entitled to have their

 7   Claims resolved in State Court:

 8                6.4.4 Jurisdiction. All litigation concerning Unresolved Tort ·Claims and

 9   the Reorganized Debtor's obligations in regard thereto will be administered by and will
                                                                                   .        .
10   be under the judsdiction of fhe District Court (or a State Court for those Claims that on

11   the Effective Date are proceeding in State Court) in accordance with this Plan and other

12   orders issued by the Bankruptcy Court, District Court, or State Court, as applicable.

13                6.4.5 Settlement of Claims. The Reorganized Debtor and a Claimant

14   will be entitled to settle any Unresolved Tort Claim, subject to approval of the District

15   Court in accordance with the prncedures set forth in Section 11.8 of the Plan. Upon the

16   District Court's approval of the settlement, the Claimant will have an Allowed Claim for

17   the settlement amount as approved by the District Court.

18                 6.4.6 Withdrawal of Claims. A Claimant may withdraw a Claim at any

19   time on written notice to the Reorganized Debtor.                       If withdrawn, the Claim will be

20   withdrawn with prejudice and may not be reasserted.

21          6.5    Known.Tort Claims Trust and Future Claims Trust. To effectuate the

22   terms of this Plan, a Known Tort Claims Trust and a Future Claims Trust will be

23   established consistent with the provisions of this Section 6.5.

24                 6.5.1 Purposes. The sole purposes of the Known Tort Claims Trust and

25   of the Future Claims Trust are (i) to enter into, accept, and enforce the terms of the Plan

26
      Page 35 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
      REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
      CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
      COMMITTEE (Dated April 9, 2007)

                                          SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089                   Exhibit C
                                      TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130                 Page 1 of 2
                        Case 04-37154-tmbll                Doc 5005           Filed 04/09/07
           Case 3:19-mc-00424-MO               Document 1              Filed 05/13/19        Page 20 of 30
                             0                                                          0

 1    regulations promulgated thereunder. The Known Tort Claims Trustee will be responsible

 2    for paying taxes on the ·Known Tort Claims Trust's earnings, if any, whether taxable to

 3    the Known Tort Claims Trust or to the Reorganized Debtor. The Future Claims Trustee

 4    will be responsible for paying taxes on the Future Claims Trust's earnings, if any,

 5    whether taxable to the Future Claims Trust or to the Reorganized Debtor. The Known
                                                             '
 6    Tort Claims Trustee and Future Claims Trustee shall each make any election and

 7    provide any information as may be necessary for the Known Tort Claims Trust and

 8    Future Claims Trust to qualify as a Qualified Settlement Funds. The Known Tort Claims.

 9    Jrustee and Future Claims Trustee shall not take any action, or omit to take any action,

10    that could adversely affect the .Known Tort Claims Trust's or Future Claims Trust's

11    qualification as a Qualified Settlement Fund. If permitted by the Treasury Regulations

.12   or state law governing Qualified Settlement Funds, elections will be filed by or on behalf

13    of the Known Tort Claims Trust and the Future Claims Trust as necessary for each to

14    be treated as a grantor trust for federal or state income tax purposes.

15                  6.5.10    Exclusive Jurisdiction and Venue in District Court.                             All

16    disputes and all other matters relating to the operation, supervision, validity,

17    enforcement, and interpretation of the Known Tort Claims Trust and Future Claims Trust
18    will be under the exclusive jurisdiction of the District Court. The District Court will have

19    the exclusive authority to decide all disputes or questions regarding the duties or

20    authority of the Known Tort Claims Trustee or Future Claims Trustee, the investment of

21    funds in the Known Tort Claims Trust or Future Ciaims Trust, and the payment of Tort

22    Claims.

23                  6.5.11   lrrevocability. The Known Tort Claims Trust and Future Claims
24    Trust will each be irrevocable.

25

26
       Page 41 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
       REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
       CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
       COMMITTEE (Dated April 9, 2007) _

                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND. OREGON 97205-3089               Exhibit C
                                       TELEPHONE (503)227-11111 FACSIMILE (503)248--0130               Page 2 of 2
                         Case 04-37154-tmbll                Doc 5005          Filed 04/09/07
          Case 3:19-mc-00424-MO               Document 1              Filed 05/13/19        Page 21 of 30
                            0                                                           0

 1   Tort Claims Trust shall be used solely to pay Allowed Unresolved Known Tort Claims

 2   and any taxes on the Known Tort Claims Trust's earnings; provided, however, that if the

 3   Reorganized Debtor shall fail to pay any Known Tort Claims Administration Expenses

 4   and such failure is not remedied within 30 days after the Known Tort Claims Trustee

 5   gives the Reorganized Debtor written notice of such default under this Plan, the Known

 6   Tort Claims Trustee may pay such unpaid Known Tort Claims Administration Expenses

 7   from the Known Tort Claims Trust.

 8                 5.4.4 Deliverables to Known Tort Claims Trustee at Closing.                                At

 9   Closing, the Reorganized Debtor shall deliver, or cause to be delivered, to the Known

10   Tort Claims Trustee all of the following:

11                 (a) the Known Tort Claims Trust Agreement;

12                 (b) the Known· Tort Claims Deposit; and,

13                 (c),such other Known Tort Claims Plan Documents as may be reasonably

14   necessary or reasonably requested by the Tort Claimants Committee.

15                 Each of the foregoing documents shall be dated as of the date of Closing,

16   be duly executed on behalf of the Reorganized Debtor, and be reasonably satisfactory

17   in form and content to the Tort Claimants Committee.

18          5.5    Class 8: Future Claims.

19                 5.5.1 Satisfaction of Debtor's and Reorganized Debtor's Obligation

20   to Pay Future Claims. The Debtor's liability with regard to all Future Claims shall be

21   satisfied in full by the Reorganized Debtor's agreements and other undertakings under

22   this Plan and the Future Claims Plan Documents. The Reorganized Debtor's obligation

23   under this Plan and the Future Claims Plan Documents to make payments on account

24   of Future. Claims shall terminate and be fully satisfied when the Reorganized Debtor has

25   paid, or caused to be paid, in Cash to the Future Claims Trust the lesser of (a) the
26
      Page 29 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
      REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
      CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
      COMMITTEE (Dated April ~. 2007)

                                          SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089               Exhibit D
                                      TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130             Page 1 of 4
                        Case 04-37154-tmbll                Doc 5005           Filed 04/09/07
           Case 3:19-mc-00424-MO              Document 1              Filed 05/13/19        Page 22 of 30
                            0                                                          0

 1 , amount that is necessary to reduce the Future Claims Cap to zero 1dollars, or (b) the
 2    amount that is necessary to pay in full, together with interest thereon as provided

 3    herein, the Allowed amounts of all Future Claims as to which, in each case, prior to or
 4    on the Future Claims Bar Date, _a complaint is filed or a written notice is given to the
 5    Reorganized Debtor as provided in Section 5.5.2 below. In additio'n to its obligation to

 6    make payments to the Future Claims Trust (as described in the preceding sentence),
 7    the Reorganized Debtor shall from time to time (i) pay, or cause to be paid, to the

 8    Future Claims Trustee or the FCR, as appropriate, in Cash the amount that is
 9    necessary to pay in full all Future Claims Administration Expenses, whenever incurred,
10    and (ii) otherwise fulfill its obligations under the Plan with regard to Future Claims and

11    under the   Future Claims Plan Documents. Except as provided in the Plan, in the
12    Confirmation Order, or in the Future Claims Plan Documents, neither the Debtor nor the

13    Reorganized Debtor shall have any liability or obligation to the Future Claimants, the

14    FCR, the Future Claims Trust, or the Future Claims Trustee.
15                 5.5.2 Resolution of Future Claims; Except as otherwise provided in the

16    Plan, all legal and equitable rights of Future Claimants with regard to Future Claims
17    (including their right, if any, to trial by jury), and the Debtor's and the Reorganized
18    Debtor's defenses thereto, shall remain unaltered. A Future Claim shall be Disallowed
19    and the holder thereof shall not receive or retain under the Plan any payment or other

20    consideration on account of such holder's Future Claim, unless, on or before the Future
21    Claims Bar Date, the holder thereof either commences a civil action in the District Court
22    asserting the Future Claim or delivers tb the Reorganized Debtor a notice in writing
23    which reasonably indicates the .holder's intention to seek a monetary recovery on
24    account of the Future Claim. Unless otherwise agreed by the Reorganized Debtor and
25    by those Non-Settling Insurance Companies providing a defense of such Claim, each

26
       Page 30 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF·
       REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
       CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
       COMMITTEE (Dated April 9, 2007)

                                          SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                1ODO SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089               Exhibit D
                                      TELEPHONE (503) 227-1111 I FACSIMILE (503)-248-0130             Page 2 of4
                        Case 04-37154-tmbll                Doc 5005          Filed 04/09/07
          Case 3:19-mc-00424-MO              Document 1              Filed 05/13/19        Page 23 of 30
                           0                                                          0

 1   Future Claim will be resolved pursuant to the Litigation Procedures to the extent

 2   applicable.

 3                 5.5.3 Satisfaction of Future Claims Solely from Future Claims Trust.

 4   On the Effective Date, each Future Claim shall be irrevocably assumed by, and once

 5   Allowed, satisfied solely by payment from, the Future Claims Trust. Each Future

 6   Claimant shall be entitled to be paid in Cash, solely from the Future Claims Trust, the

 7   full amount of such holder's Allowed Future Claim that is not for Punitive Damages,

 8   together with interest thereon at the Plan Interest Rate from the Allowance Date until

 9   paid, promptly (but in no event later than 90 days) after such Future Claim becomes

10   Allowed; provided, however, that the District Court, on motion of the FCR or any holder
                                                                      I

11   of a Future Claim and after notice to the Reorganized Debtor, the FCR, the Future

12   Claims Trustee, and all known Future Claimants, may at any time order that holders of

13   Allowed Future Claims not for Punitive Damages receive from the Future Claims Trust a

14   distribution that is only a percentage of such holders' Allowed Claims and that the

15   Future Claims Trustee establish a reserve for the benefit of holders of unknown Future

16   Claim~ and of known but Disputed Future Claims, if the District Court determines that it

17   is reasonably likely that the then-existing Future Claims Cap. will be insufficient to

18   enable the Future Claims. Trust to pay in full all Allowed Future Claims not for Punitive

19   Damages that are reasonably. expected to be asserted before the Future Claims Bar

20   Date expires. All Future Claims for Punitive Damages shall be subordinated, in right of

21   payment, to the prior payment in full, together with interest thereon as provided herein,

22   of all Allowed Future Claims that are no_t for Punitive Damages.                         As soon as is

23   practicable after (a) the Future Claims Bar Date has expired and (b) each Future Claim

24   has been Allowed or Disallowed, and provided that all Allowed Future Claims not for
25   Punitive Damages, together with interest thereon as provided herein, have been paid in

26
      Page 31 of 67....: THIRD AMENDED AND RESTATED JOINT PLAN OF
      REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
      CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
      COMMITTEE (Dated April 9, 2007)

                                         SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                               1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089               Exhibit D
                                     TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130             Page 3 of4
                       Case 04-37154-tmbll                Doc 5005          Filed 04/09/07
              Case 3:19-mc-00424-MO                 Document 1              Filed 05/13/19        Page 24 of 30

                                 0                                                           0

               I

     1   full, each holder of an Allowed Future Claim for Punitive Damages shall be entitled to

 2       receive, solely from the Future Claims Trust, a Pro Rata share of Cash available for

 3       distribution to Future Claimants up to the full amount of such Allowed Claim, together

     4   with interest thereon at the Plan Interest Rate from the Allowance Date until paid.

     5   Except as provided in Section 6.5.13.3 of this Plan, the Future Claims Deposit, any

     6   investment earnings thereon, and all other amounts, if any, deposited into the Future

 7       Claims Trust 'Shall be used solely to pay Allowed Future Claims and any taxes on the

     8   Future Claims Trust's earnings; provided, however, that if the Reorganized Debtor shall

     9   fail to pay any' Future Claims Administration Expenses and such failure is not remedied

10       within 30 days after the Future Claims Trustee or the FCR, as the case may be, gives

11       the Reorganized Debtor written 'notice of such default under this Plan, the Future Claims

12       Trustee may pay such unpaid Future Claims Administration Expenses from the Future

13       Claims Trust.

14                       5.5.4 Future Claims Collateral. The Reorganized Debtor's obligations1

15       under the Plan with regard to Future Claims 3nd under the Future Claims Plan

16       Documents shall be supported by a letter of credit or secured by a first priority security
I·

17       interest in and lien on the Future Claims Collateral at all times from the Effective Date

18       until the twentieth anniversary of the Effective Date. The value of the Future Claims

19       Collateral shall be reviewed and redetermined on the first anniversary of the Effective
                                 I


20       Date and on each anniversary thereafter (each a "Date of Redetermination"). Unless

21       earlier released, on the twentieth anniversary of the Effective Date, the Future Claims
                             ;


22       Trustee will release the Future Claims Collateral and deliver same and any related

23       documents to the Reorganized Debtor.

24

25
26
          Page 32 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
          REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
          CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
          COMMITTEE (Dated April 9, 2007)

                                                SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                     1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089                Exhibit D
                                           'TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130             Page 4 of 4
                             Case 04-37154-tmbll                Doc 5005           Filed 04/09/07
          Case 3:19-mc-00424-MO              Document 1              Filed 05/13/19        Page 25 of 30
                           0                                                           0

 1   prepaid, (ii) hand delivery, or (iii) reputable overnight delivery service, all charges

 2   prepaid, and shall be deemed given when received by the following parties:

 3   Archdiocese of Portland in Oregon
     2838 East Burnside
 4   Portland, OR ~7214
     Attn: Director Of Business Affairs
 5
     With copies to:
 6
     Sussman Shank LLP
 7   1000 SW Broadway, Suite 1400
     Portland, OR 97205
 8   Attention: Thomas W. Stilley
 9         All notices and requests to a Person or Entity holding any Claim will be sent to

10   them at their last known address or to the last known address of their attorney of record.

11   The Debtor or Reorganized Debtor and any holder of a Claim may designate in writing

12   any other address, which designation will be effective upon actual receipt by the Debtor

13   or the Reorganized Debtor, or by the holder of the Claim. Any Person or Entity entitled

14   to receive notice under this Plan will have the obligation to provide the Reorganized

15   Debtor with such Person's or Entity's current address for notice purposes.                            The

16   Reorganized Debtor will have no obligation to attempt to locate a more current address
17   in the event any notice proves to be undeliverable to the most recent address which has

18   been provided to the Reorganized Debtor.
19         11.8   Post-Confirmation Court Approval.                        Any action requiring Bankruptcy

20   Court, District Court, or State Court approval after the Effective Date will require the

21   Person or Entity seeking such approval to file an app.lication, motion, or other request

22   with the Bankruptcy Court, District Court, or State Court, as applicable, and obtain a

23   Final Order approving such action before the requested action may be taken.                           The
24   Person or Entity filing such application, motion, or other request shall serve such
25   application, motion, or other request, together with a notice setting forth the time in

26
      Page 61 of 67 - THIRD AMENDED AND RESTATED JOINT PLAN OF
      REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
      CLAIMANTS REPRESENTATIVE; AND PARISH AND PARISHIONERS
      COMMITTEE (Dated April 9, 2007)

                                         SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                               1000 SW BROADWAY, SUITE 1400, PORTLAND. OREGON 97205-3089               Exhibit E
                                     TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130             Page 1 of 2
                       Case 04-37154-tmbll                Doc 5005          Filed 04/09/07
          Case 3:19-mc-00424-MO                 Document 1             Filed 05/13/19        Page 26 of 30
                             0

 1   which objections must be filed with the court, on the Reorganized Debtor, all Tort
 2   Claimants having filed Claims or a lawsuit asserting a Claim (o~ having given written

 3   notice to the Reorganized Debtor in the case of Future Claims) whose Claims have'not
 4   been paid in full, the Future Claimants Representative, the Known Tort Claims Trustee,
 5   and the Future Claims Trustee by first-class mail, electronic mail, overnight courier,
 6   facsimile, or hand delivery. Unless the court orders otherwise, all' notices shall provide
 7   the recipients at least 20 days (plus 3 days if served by mail) in which to file an objection
 8   to the application, motion, or other request. If no objection is timely filed, the court may
 9   authorize the proposed action without further notice or a hearing.                         If an objection is
10   timely filed, the court will determine whether to conduct a hearing, or to require the
11   submission of further documentation, prior to ruling on the application, motion, or other

12   request.
13          11.9   Election Pursuant to Section 1129(b) of the Bankruptcy Code. The

14   Proponents hereby request confirmation of the Plan pursuant to Section 1129(b) of the
15   Bankruptcy Code if the requirements of all provisions. of Section 1129(a) of the
16   Bankruptcy Code, except paragraph (a)(8) thereof, are met with regard to the Plan. In
17   determining whether the requirements of Section 1129(a)(8) of the Bankruptcy Code
18   have been met, any Class or subclass of a Class that does not. contain as an element
19   thereof an Allowed Claim or a Claim temporarily allowed under Bankruptcy Rule 3018
20   as of the date fixed by the Bankruptcy Court for filing acceptances or rejections of this
21   Plan shall be deemed deleted from this Plan for purposes of voting to accept or reject
                                                                                I
22   this Plan and for purposes of determining acceptance or rejection of th~s Plan by such
23   Class or subclass.
24          11.10 Consummation of the Plan. The Proponents reserve the right to request

25   that the Confirmation Order include (i) a finding by the Court that Bankruptcy Rule
26
      Page 62 of 67-THIRD AMENDED AND RESTATED JOINT PLAN OF
      REORGANIZATION OF DEBTOR, TORT CLAIMANTS COMMITTEE, FUTURE
      CLAIMANTS REPRESENTATIVE, AND PARISH AND PARISHIONERS
      COMMITTEE (Dated April 9, 2007)

                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY. SUITE 1400. PORTLAND, OREGON97205-3089                   Exhibit E
                                       TELEPHONE (503) 227-1111 I FACSIMILE (503) 248-0130                Page 2 of 2
                          Case 04-37154-tmbll               Doc 5005           Filed 04/09/07
             Case 3:19-mc-00424-MO              Document 1     Filed 05/13/19    Page 27 of 30
                                      0                                  0

       Anna Helton, OSB #054424
       Email: ahelton@schwabe.com
       SCHWABE, WILLIAMSON & WYATT, P.C.
       Pacwest Center
       1211 SW Fifth Avenue, Suite 1900
       Portland, OR 97204
       Telephone:' 503 .222.9981
     . Facsimile: 503.796.2900

                Of Attorneys for Roman Catholic Archbishop
                of Portland in Oregon, and successors, a corporation
                s·ole, dba Archdiocese of Portland in Oregon




                                    IN THE UNITED STATES DISTRICT COURT

                                          FOR THE DISTRICT OF OREGON

                                              PORTLAND DIVISION

     In re
                                                                                Case No. - - - - -
     ROMAN CATHOLIC ARCHBISHOP OF
     PORTLAND IN OREGON, and successors, a
     corporation sole, dba Archdiocese of Portland       NOTICE OF FILING OF MOTION TO
     in Oregon                                           APPROVE SETTLEMENT OF "FUTURE
                                                         CLAIMS" AND TO APPROVE PAYMENT
     Interested Parties/Claimants: C.L.                  FROM FUTURE CLAIMS TRUST



              Pursuant to Section 11.8 of the "Third Amended and Restated Joint Plan of

     Reorganization of Debtor, Tort Claimants Committee, Future Claimants Representative, and

     Parish and Parishioners Committee (dated April 9, 2007)" [Docket No. 5005 in In re Roman

     Catholic Archbishop of Portland in O,:egon, and successors, a corporation sole, dba

     Archdiocese o_f Portland in Oregon, No. 04-37154-elpl 1 (Bankr. D. Or.)] (the "Plan"), Roman

     Catholic Archbishop of Portland in Oregon, and successors, a corporation sole ("the

     Archdiocese" or "Reorganized Debtor"), hereby provides notice of its Motion to Approve

     Settlement of "Future Claims" and to Approve Payment from Future Claim Trust (the "Motion")

     in the above-captioned case.
                                                                                 SCHWABE, WILLIAMSON & WYATT. r.c.
Page l -      NOTICE OF FILING OF MOTION TO APPROVE SETTLEMENT                            Allorneys at Law
                                                                                            Pacwest Center
              OF "FUTURE CLAIMS" AND TO APPROVE PAYMENT FROM                          1211 SW5IhAve., Suite 1900
                                                                                          Portland, OR .97204
              FUTURE CLAIMS TRUST                                                            503.222.9981
     l'DX\000500\247856\ASM\25390998. l
                                                                                                      Exhibit F
                                                                                                    Page 1 of 3
             Case 3:19-mc-00424-MO              Document 1            Filed 05/13/19   Page 28 of 30
                                    0                                           0

              You are receiving this notice because you have asserted your status as one of the

     following:
                                                                                                           /
              •        A Tort Claimant having filed a Claim or a lawsuit asserting a Claim whose Claim

                       has not been paid in full;

              •        A Future Claimant who has given written notice to the Archdiocese of a Future

                       Claim and who has not been paid in full;

              •        The Future Claimants Representative;

              •        The Known Tort Claims Trustee; or

              •        The Future Claims Trustee.

     (See the Plan, § 11.8.) With regard to individuals receiving this notice because of their claimed

     status as a Future Claimant tmder the Plan, the Archdiocese is providing this notice based on the

     individual's claimed status. This notice is not an admission that the in.dividuat is a Future

     Claimant and the Archdiocese expressly reserves its right to challenge the individual's asserted

     status as a Future Claimant under the Plan.

              In accord with Section 11.8 of the Plan, you are being provided at least 20 days (plus 3

     days if served by mail) in which to file the objection to the motion. As noted in the motion, the
                                                                  ' .


     Archdiocese has requested that the Court take no action with respect to the motion until at least

     June 6, 2019. If no objection is timely filed, the Court is authorized under the Plan to take the

     proposed action without further notice or a hearing. (See the Plan, § 11.8.)




                                                    ::HWA~C.
              Dated this 13th day of May, 2019.




                                                      '--Aii°"na Helton, OSB #054424 ··-·              '----
                                                          Telephone: 503.222.9981
                                                          Of Attorneys for Roman Catholic Archbishop
                                                          of Portland in Oregon, and successors, a
                                                          corporation sole, dba Archdiocese of Portland in
                                                          Oregon

                                                                                       SCHWABE, WILLIAMSON & WfATT, P.C.
Page 2 -      NOTICE OF FILING OF MOTTON TO APPROVE SETTLEMENT                                  Attorneys at Law
                                                                                                  Pacwesl Cenler
              OF "FUTURE CLAIMS" AND TO APPROVE PAYMENT FROM                                1211 SW 5th Ave., Suite 1900
                                                                                                Portland, OR 97204
              FUTURE CLAIMS TRUST                                                                  503.222.9981

     PDX\000500\247856\ASM\25390998. I
                                                                                                             Exhibit F
                                                                                                           Page 2 of 3
             Case 3:19-mc-00424-MO              Document 1     Filed 05/13/19         Page 29 of 30
                                     0                                        0

                                          .CERTIFICATE OF SERVICE

              I hereby certify that on the 13th day of May, 2019, I served the foregoing NOTICE OF

     FILING OF MOTION TO APPROVE SETTLEMENT OF "FUTURE CLAIMS" AND TO

     APPROVE PAYMENT FROM FUTURE CLAIMS TRUST on the following parties at the

     following addresses:

                 Peter B. Janci                                Attorneys for S.S., D.G., B.S., J.N., an~
                 Stephen F. Crew                               A.S.
                 Crew Janci LLP
                 1200 NW Naito Parkway, Suite 500                       and
                 Portland, OR 97209
                                                               Attorneys for Plaintiffs J.B., S.R., and S.F.


                 Kristian Roggendorf                           Attorneys for Plaintiff Jack Doe 550
                 Vial Fotheringham LLP
                 17355 SW Boones Ferry Rd, Ste A
                 Lake Oswego, OR 97035

                 C.L.                                          Pro Se
                 6474 SE Lois Street
                 Hillsboro, OR 97123

                 Mr. David A. Foraker                          Attorneys for Future Claimants
                 Miller Nash Graham & Dunn LLP                 Representative
                 111 SW Fifth Avenue, Suite 3400
                 Portland, OR 97204                                               '

                _Mr. Keith Sevigny                             Future Claims Trustee
                 MUFG Union Bank, N.A.
                 350 California Street, 11 th Floor
                 San Francisco, CA 94104


     by mailing to them a true and correct copy thereof, certified by me as such, placed in a sealed

     envelope addressed to them at the addresses set forth above, and deposited in the U.S. Post

     Office at Portland, Oregon, on said day with postage prepaid .

                                                      . ~,~kAA ~
                                                      ~ t o n , OSB #054424




                                                                                      SCHWABE, WILLIAMSON & WYATT. P.C.
Page I -    CERTIFICATE OF SERVICE                                                              Attorneys at Law
                                                                                                Pacwest Center
                                                                                          1211 SW 5th Ave., Suite 1900
                                                                                              Porltand, OR 97204
                                                                                                 503.222.9981

     l'DX\000500\247856\ASM\25390998. I
                                                                                                         Exhibit F
                                                                                                       Page 3 of3
               Case 3:19-mc-00424-MO           Document 1    Filed 05/13/19        Page 30 of 30
                                                                         0.
                                         CERTIFICATE OF SERVICE

              I hereby certify that on the 13th day of May, 2019, I served the foregoing MOTION TO

     APPROVE SETTLEMENT OF "FUTURE CLAIMS" AND TO APPROVE PAYMENT FROM

     FUTURE CLAIMS TRUST on the following parties at the following addresses:

                 Peter B. Janci                               Attorneys for S.S., D.G., B.S., J.N., and
                 Stephen F. Crew                              A.S.
                 Crew Janci LLP
                 1200 NW Naito Parkway, Suite 500                      and
                 Portland, OR 97209
                                                              Attorneys for Plaintiffs J.B., S.R., and S.F.


                 Kristian Roggendorf                          Attorneys for Plaintiff Jack Doe 550
                 Vial Fotheringham LLP
                 17355 SW Boones Ferry Rd, Ste A
                 Lake Oswego, OR 97035

                 C.L.                                         Pro Se
                 64 74 SE Lois Street
                 Hillsboro, OR 97123

                 Mr. David A. Foraker                         Attorneys for Future Claimants
                 Miller Nash Graham & Dunn LLP                Representative
                 111 SW Fifth Avenue, Suite 3400
                 Portland, OR 97204

                 Mr. Keith Sevigny                            Future Claims Trustee
                 MUFG Union Bank, N.A.
                 350 California Street, 11 th Floor
                 San Francisco, CA 94104


     by mailing to them a true and correct copy thereof, certified by me as such, placed in a sealed

     envelope addressed to them at the addresses set forth above, and deposited in the U.S. Post

     Office at Portland, Oregon, on said day w i t h ~ ~                       ~                             -=..


                                                                             442




                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    CERTIFICATE OF SERVICE                                                             Attorneys at Law
                                                                                               Pacwest Center
                                                                                         1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
                                                                                                503.222.9981
     PDX\000500\247856\ASM\25391335. l
